ON REHEARING.
Per CURIAM.
We have examined the petition for a rehearing filed in this case. It presents nothing which has not heretofore been fully considered by the court. We see no cause for granting a rehearing. As to the question of allowing costs for certification of transcript under the rule laid down by this court in Potter v. Tailkington, 5 Idaho, 317, 49 Pac. 14, Mr. Ailshie states that immediately after the hearing of the mo*106tion for a new trial he served notice upon James De Haven, Esq., attorney for plaintiff and appellant, that he was no longer attorney for defendant and respondent, and would appear no further in the case, and would no longer represent said defendant, as his employment by him had expired. Any service upon Mt. Ailshie thereafter could not entail any liability either upon him or his quondam client.